Case 3:18-cv-14563-BRM-TJB Document 18 Filed 12/17/18 Page 1 of 2 PageID: 343



Brian D. Sullivan
FOX ROTHSCHILD LLP
75 Eisenhower Parkway, Suite 200
Roseland, NJ 07068
Tel: (973) 994-7525
Email: bsullivan@foxrothschild.com
Attorneys for Defendant

                                       UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF NEW JERSEY


NEW  JERSEY   COALITION                            OF
AUTOMOTIVE RETAILERS, INC.,                             Case No. 3:18-cv-14563-BRM-TJB

                                      Plaintiff,
                                                        Motion Day: December 17, 2018
                                 v.

MAZDA MOTOR Of AMERICA, INC.

                                      Defendant.




                         REPLY DECLARATION OF KYLE KACZMAREK

            I, Kyle Kaczmarek, declare:

            1.          I am the Network Operations Manager for the Northeast Region of

defendant Mazda Motor of America, Inc., d/b/a Mazda North American Operations

("Mazda"). I have personal knowledge of the facts stated herein.

            2.          I have been advised that, in its Brief on Behalf ofPlaintiffNew Jersey

Coalition of Automotive Retailers, Inc. ("NJ CAR") in Opposition to Mazda's

\\NY- 029020/000018-9675102 vi
Case 3:18-cv-14563-BRM-TJB Document 18 Filed 12/17/18 Page 2 of 2 PageID: 344



Motion to Dismiss, NJ CAR's counsel has suggested that New Jersey Mazda

dealers may not qualify for the 2.0% Customer Experience portion of the MBEP.

            3.          I have researched the payouts received by New Jersey Mazda dealers

under the MBEP since it was introduced in July 2018, and have found that 13 out

of the 16 current dealers have received the full Customer Experience payment

every month.

            4.           Annexed hereto as Exhibits A through E respectively are true copies

of (A) the Declaration of Kevin DiPiano, dated December 12, 2018; (B) the

Declaration of Glenn Ellis, dated December 12, 2018; (C) the Declaration of Adam

Kraushaar, dated December 13, 2018; (D) the Declaration of John D. Schwartz,

dated December 11, 2018 and (E) the Declaration of Harris Wildstein, dated

December 11, 2018.

            I declare under penalty of perjury that the foregoing is true and correct.

Executed in Bridgewater, New Jersey on December 17,2018.




                                                  ~aczrnarek


                                                   2
\\NY- 029020/000018-9675102 v1
